Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 8/26/2019.
Claims 1-9 are presented for examination.
Oath/Declaration
For the record, Examiner acknowledges that the Oaths/Declarations submitted on 8/26/2019 have been received.
Information Disclosure Statement
The information disclosure statements submitted on 8/26/2019 and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner.
Drawings
The drawings filed on 8/26/2019 are acceptable for the purpose of examination.
Specification
The specification submitted on 8/26/2019 is acceptable for the purpose of examination.
Claim Interpretation – 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f), sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f), sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claim 3: “state information acquisition unit”, “action information output unit”, “reward output unit”, and “value function updating unit”.  Likewise, this applies to claim limitations in claim 4: “reward output unit”, and in claim 7: “optimization action information output unit”. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Mechanical Vibration reduction control of two-mass permanent magnet synchronous motor using adaptive notch filter with fast Fourier transform analysis, herein Lee) and Hatano et al (JPH0519858A, herein Hatano). 
Regarding claim 1,
	Lee teaches a machine learning device that (Lee, page 455, column 2, paragraph 2, line 1 “This paper presents a novel speed controller with an adaptive notch filter to reject the mechanical vibration of the torsionally coupled load and a rotary servo system.” In other words, an adaptive notch filter is a machine learning device. )
	performs machine learning of optimizing coefficients of at least one filter provided in a servo control device that controls rotation of a motor, (Lee, page 457, column 1, paragraph 2, line 2 “From the dominant frequency and bandwidth, coefficients of the digital notch filter are determined.  Finally, the torque command of the speed controller is outputted by the adaptive notch filter.”  In other words, coefficients are determined is optimizing coefficients, digital notch filter is at least one filter, and speed controller is servo control device that controls rotation of a motor.) 
	wherein the filter is a filter for attenuating a specific frequency component, and (Lee, page 456, column 2, paragraph 7 “At the resonant frequency, the load and motor speed are oscillating.  In order to reduce the mechanical vibration, an automatic search method of the resonant frequency and an adaptive notch filter are researched in this paper.”  In other words, adaptive notch filter is filter, resonant frequency is specific frequency, and reduce mechanical vibration is attenuating a specific frequency component.)
	the coefficients of the filter are optimized on the basis of measurement information of a measurement device that measures at least one of an input/output gain and an input/output phase delay of the servo control device that measures at least one of an input/output gain and an input/output phase delay of the servo control device (Lee, page 457, column 1, paragraph 2, line 1 “The process of the proposed control scheme has four steps.  The first step is to save the speed error data from the speed controller.  Then the stored speed error is analyzed by the FFT method.  The dominant frequency of the maximum magnitude and the bandwidth are searched with a sorting algorithm.  From the dominant frequency and bandwidth, coefficients of the digital notch filter are determined.  Finally, the torque command of the speed controller is outputted by the adaptive notch filter. Fig. 2 shows the block diagram of the proposed speed controller.  A proportional-integral (PI) controller with anti-windup is designed for the speed control.  Kpsc, Kisc and Kasc are the proportional-integral and anti-windup gains of the controller, respectively.”

    PNG
    media_image1.png
    546
    1285
    media_image1.png
    Greyscale

In other words, coefficients of the digital notch filter are determined is coefficients of the filter are optimized, Kpsc is at least one of an input/output gain and an input/output phase delay, and speed controller is servo control device.)  
	Thus far, Lee does not explicitly teach on the basis of an input signal of which the frequency changes and an output signal of the servo control device.  
	Hatano teaches on the basis of an input signal of which the frequency changes and an output signal of the servo control device. (Hatano, page 1, paragraph 1, line 8, “In tuning mode, the frequency-swept AC signal is superposed on the signal of the speed command value, the amplitude of the torque command value signal obtained from a speed control part 6 is detected by an amplitude detection means 13, and the frequency of the torque command value signal when the variation rate of the amplitude varies from positive to negative is set as the center frequency of the notch filter 7.” In other words, frequency swept AC signal is input signal with changes, and frequency of the torque command value signal is the output signal of the servo control device.)
	Both Hatano and Lee are directed to improving control of servo drive systems through use of filters. In view of the teaching of Lee, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hatano into Lee.  This would result in being able to optimize filter coefficients on the basis of frequency changes of input signal and an output signal of the servo control device.
	One of ordinary skill in the art would be motivated to do this in order to more effectively remove mechanical resonance.  (Hatano, page 1, paragraph 3, line 1 “In a servo actuator which performs a positioning operation by controlling the feedback of a motor, when a member having low rigidity is used as a load, the load is bent and mechanical resonance occurs in the motor.  Therefore, the gain of the speed loop cannot be increased.” And page 2, paragraph 1, line 2 “It is an object of the present invention to realize a servo actuator in which the frequency is automatically adjusted to the resonance frequency and mechanical resonance can be easily eliminated.”) 
Regarding claim 2,
	The combination of Lee and Hatano teaches the machine learning device according to claim 1,
	wherein the input signal of which the frequency changes is a sinusoidal wave of which the frequency changes, and the sinusoidal wave is generated by a frequency generation device (200), and (Hatano, page 1, paragraph 1, line 2, “The servo actuator is equipped with the notch filter 7 which is inserted into a speed loop and variable in center frequency, the sweep oscillator control means 11, the amplitude detecting means 13, and the frequency setting means which finds the variation rate of a detected amplitude corresponding to a frequency swept at the time of tuning and sets the frequency of a torque command value signal when the variation rate varies from positive to negative as the center frequency of the notch filter 7. In tuning mode, the frequency-swept AC signal is superposed on the signal of the speed command value, the amplitude of the torque command value signal obtained from a speed control part 6 is detected by an amplitude detection means 13, and the frequency of the torque command value signal when the variation rate of the amplitude varies from positive to negative is set as the center frequency of the notch filter 7.” In other words, frequency swept AC signal is sinusoidal wave of which the frequency changes, and sweep oscillator control means is frequency generation device.)
	the frequency generation device is provided inside or outside the servo control device.  (See above mapping. The sweep oscillator control means is inside or outside the servo control device.)
Regarding claim 3,
	The combination of Lee and Hatano teaches the machine learning device according to claim 1,
	further comprising: a state information acquisition unit that acquires state information including the measurement information and the coefficients of the filter; an action information output unit that outputs action information including adjustment information of the coefficients included in the state information to the filter; a reward output unit that outputs a reward value of reinforcement learning based on the measurement information; and a value function updating unit that updates an action value function on the basis of the reward value output by the reward output unit, the state information, and the action information.  (Lee, page 457, column 1, paragraph 2, line 1 “The process of the proposed control scheme has four steps.  The first step is to save the speed error data from the speed controller.  Then the stored speed error is analyzed by the FFT method.  The dominant frequency of the maximum magnitude and the bandwidth are searched with a sorting algorithm.  From the dominant frequency and bandwidth, coefficients of the digital notch filter are determined.  Finally, the torque command of the speed controller is outputted by the adaptive notch filter.” Examiner notes that Lee incorporates functions of the claimed invention’s information acquisition unit, action information output unit, reward output unit, and value function updating unit, by using the adaptive notch filter and the steps within the process depicted in the block diagram of the speed controller (Fig. 2).  In other words, save the speed error data is acquire state information, the speed error is analyzed by the FFT method is output action information including adjustment information, the dominant frequency of the maximum magnitude and bandwidth are searched with a sorting algorithm is a reward value of reinforcement learning based on the measurement information,  and from the dominant frequency and bandwidth, coefficients of the digital notch filter are determined is updates an action value function on the basis of the reward value output by the reward output unit, the state information, and the action information.)
Regarding claim 7,
	The combination of Lee and Hatano teaches the machine learning device of claim 3,
	further comprising: an optimization action information output unit that outputs adjustment information of the coefficients on the basis of a value function updated by the value function updating unit. (See above mapping, and Lee, page 457, column 1, paragraph 2, line 6 “From the dominant frequency and bandwidth, coefficients of the digital notch filter are determined.  Finally, the torque command of the speed controller is outputted by the adaptive notch filter.”  In other words, the torque command is optimization action information, outputted by the adaptive notch filter is output unit that outputs adjustment information, and coefficients of the notch filter are determined is coefficients on the basis of a value function that were updated.) 
Claim 8 is a control device claim corresponding to machine learning device claim 1.  Claim 1 recites a “machine learning device”, whereas claim 8 recites a “control device: comprising a machine learning device”. Otherwise they are the same.  Therefore, claim 8 is rejected for the same reasons as claim 1.
Claim 9 is a machine learning method claim corresponding to machine learning device claim 1.  Claim 1 recites “a machine learning device” whereas claim 9 recites “a machine learning method of a machine learning device”. Otherwise, they are the same. Therefore, claim 9 is rejected for the same reasons as claim 1.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Hatano, and Jayachitra et al (Genetic Algorithm Based PID Controller Tuning Approach for Continuous Stirred Tank Reactor, herein Jayachitra).
Regarding claim 4,
	The combination of Lee and Hatano teaches the machine learning device according to claim 3,
	wherein the measurement information includes the input/output gain and the input/output phase delay, and (Lee, page 459, column 2, paragraph 2, line 1 “Fig. 6 shows the experimental results of the linear feeder system.  The reference speed
    PNG
    media_image2.png
    30
    39
    media_image2.png
    Greyscale
, actual motor speed         
    PNG
    media_image3.png
    22
    40
    media_image3.png
    Greyscale
, mechanical vibration of weight load side 
    PNG
    media_image4.png
    23
    38
    media_image4.png
    Greyscale
 and phase current of the motor 
    PNG
    media_image5.png
    27
    30
    media_image5.png
    Greyscale
 are displayed. When the control gain is low and the frequency of the torque command is at the resonant frequency, the system does not have mechanical resonant vibration and acoustic noise.  The vibration signal shown in Fig. 6 is from the impact of the rotation direction changing when the motor speed is reversed.”

    PNG
    media_image6.png
    724
    640
    media_image6.png
    Greyscale

In other words, control gain is measurement information includes input/output gain, and vibration signal shown in Fig. 6 is phase delay from the phase current of the motor.)
	Thus far, the combination of Lee and Hatano does not explicitly teach the reward output unit calculates a reward based on the input/output phase delay when the input/output gain of the servo control device included in the measurement information is equal to or smaller than the input/output gain of an input/output gain standard model calculated from the characteristics of the servo control device.  
	Jayachitra teaches the reward output unit calculates a reward based on the input/output phase delay when the input/output gain of the servo control device included in the measurement information is equal to or smaller than the input/output gain of an input/output gain standard model calculated from the characteristics of the servo control device.  (Jayachitra, FIGURE 3, and page 4, column 1, paragraph 3, line 1 “Fitness is a measure to evaluate the suitability of a chromosome.  By the principle of survival of the fittest, a chromosome with higher fitness value has a higher probability of contributing one or more offspring to the next generation.  By employing genetic algorithm, the performance criterion is related to fitness function and optimal PID parameters are derived by minimizing objective, which inculcates a weight combination of IAE, ISE, and ITAE.” And, equation (4), and page 2, column 2, paragraph 1, line 8 “From the block diagram, it is clear that a weighted combination of ISE, IAE, and ITAE [4] is used as an objective function to obtain PID parameters through genetic algorithm.”

    PNG
    media_image7.png
    33
    615
    media_image7.png
    Greyscale
, 


    PNG
    media_image8.png
    592
    640
    media_image8.png
    Greyscale

In other words, the genetic algorithm is the reward output unit, the fitness function is what is used to measure value, selection of chromosomes that are most fit is reward value and reinforcement learning based on the measurement information, and Kc, TI, and Td are the proportional, integral, and derivative gains based on the standard model (See FIG. 5 of the instant specification), respectively.)
	Both Jayachitra and the combination of Lee and Hatano are directed to using machine learning to tune a controller.  In view of the teaching of Lee and Hatano it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jayachitra into the combination of Lee and Hatano.  This would result in being able to tune the filter of a controller by using a reward mechanism compared to the standard model.
	One of ordinary skill in the art would be motivated to do this order to optimally tune PID parameters using a weighted combination of objective functions. (Jayachitra, page 1, paragraph 1, line 1 “Genetic algorithm (GA) based PID (proportional integral derivative) controller has been proposed for tuning optimized PID parameters in a continuous stirred tank reactor (CSTR) process using a weighted combination of objective functions, namely, integral square error (ISE), integral absolute error(IAE), and integrated time absolute error (ITAE).”).
Regarding claim 5,
	The combination of Lee, Hatano and Jayachitra teaches the machine learning device according to claim 4,
	wherein the input/output gain of the standard model is a constant value at a predetermined frequency or higher (Jayachitra, FIGURE 1, and page 2, column 1, paragraph 5, line 1 “From Figure 1, it is inferred that the objective of the work is to tune the PID gains with minimum error between the set value and actual concentration value, where e is a difference between the desired output r and actual output y, u is the PID control law, and parameters Kc, TI, and Td are proportional gain and integral and derivative times respectively.) 

    PNG
    media_image9.png
    392
    618
    media_image9.png
    Greyscale

Examiner notes that the PID standard model (from FIG. 5 of the instant specification) refers to calculating an error value e(t) as the difference between a desired setpoint SP = r(t) and a measured process variable PV = y(t): e(t) = r(t) –y(t), and applies a corrected gain based on proportional, integral and derivative terms. In other words, parameters Kc, TI, and Td are proportional gain and integral and derivative terms respectively of the standard model, and set value is a constant value at a predetermined frequency.)
Regarding claim 6,
	The combination of Lee, Hatano, and Jayachitra teaches the machine learning device according to claim 4,
	wherein the reward output unit calculates the reward so that the input/output phase delay decreases.  (Jayachitra, page 2, column 2, paragraph 2, line 12 “The combined PID control tuning by coupling the gain-phase margin method with genetic algorithm has been applied for position control in a servo system [25].” In other words, tuning by coupling gain-phase margin method with genetic algorithm is calculating a reward (optimizing fitness – see FIGURE 3 in paragraph 19) so that the input/output phase delay decreases.)
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Finkbeiner, et al “US 2015/0278625 A1” describes an automated robotic microscopy system that makes use of a servo motor that uses filters to help guide the motor.
Ponulak, et al “US 9008840 B1” describes an adaptive robotic apparatus that uses filters to preprocess input data.
Cirrincione, et al “Current Harmonic Compensation by a Single-Phase Shunt Active Power Filter Controlled by Adaptive Neural Filtering” describes a recursive notch filter for the fundamental grid frequency (50Hz) which uses a machine learning model to tune the filter.
Slavov, et al “Application of Genetic Algorithm to Tuning a PID Controller for Glucose Concentration Control” describes a controller that is tuned by a genetic algorithm with the use of a Kalman filter to estimate concentration.
Segovia, et al “Measurement noise filtering for PID controllers” provide two quantities that characterize the effect of measurement noise and provide rules for choosing the filter time constant for PI and PID controllers.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359.  The examiner can normally be reached on Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        /MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124